Title: To Thomas Jefferson from François André Danican (Philidor), 4 May 1791
From: Danican, François André (Philidor)
To: Jefferson, Thomas


Paris, “Rue macon St. André No. 1[5?].” 4 May 1791. He encloses an important mémoire on the manufacture of arms about which TJ knows, and the report of a commission named by the Academy of Sciences at the invitation of the Minister of War to examine locks and the new means of manufacture employed to achieve identity of form and precision in the parts of locks, “ce  qui fait le précieux de cette decouverte pour le Service des Troupes dans tous les cas le moin à porté de trouver des ressources pour les reparer, et qu’il seroit possible de faire Jouir le pays de paix que vous habitez.”
